FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

ZI ZHI TANG,                         
                       Petitioner,       No. 04-70804
               v.
                                         Agency No.
                                         A71-565-867
ALBERTO R. GONZALES, Attorney
General,                                   OPINION
                     Respondent.
                                     
        On Petition for Review of an Order of the
             Board of Immigration Appeals

               Argued and Submitted
         November 16, 2006—Honolulu, Hawaii

                    Filed June 6, 2007

   Before: Stephen S. Trott, Kim McLane Wardlaw, and
           William A. Fletcher, Circuit Judges.

          Opinion by Judge William A. Fletcher




                          6861
6864                    TANG v. GONZALES
                          COUNSEL

Charles J. Kinnunen, Hagatna, Guam, for the petitioner.

Donald A. Couvillon, John C. Cunningham, Richard M.
Evans, Joan E. Smiley, Office of Immigration Litigation,
DOJ, Washington, D.C., TAGU-District, Office of the Dis-
trict Director, Hagatna, Guam, for the respondent.


                           OPINION

W. FLETCHER, Circuit Judge:

   We review the petition of Zi Zhi Tang (“Tang”), a native
and citizen of the People’s Republic of China. Tang filed an
application for asylum and withholding of removal, alleging
that the abortion performed on his wife, Li Zhen Tang (“Li
Zhen”), constituted persecution by the Chinese government as
a forced abortion under 8 U.S.C. § 1101(a)(42)(B). The Immi-
gration Judge (“IJ”) denied Tang’s application, stating that
Tang had not demonstrated that the abortion procedure per-
formed on his wife was “forced” within the meaning of the
statute. The Board of Immigration Appeals (“BIA”) affirmed.
We grant the petition for review.

   We hold that Tang established that Li Zhen underwent a
forced abortion within the meaning of § 1101(a)(42)(B), see
Ding v. Ashcroft, 387 F.3d 1131, 1139 (9th Cir. 2004), and is
therefore statutorily eligible for asylum. We remand for the
Attorney General to exercise discretion on Tang’s asylum
claim. We further hold that victims of forced abortion, like
victims of forced sterilization, are statutorily entitled to with-
holding of removal. We therefore grant withholding of
removal.

               I.   Facts and Procedural History

  Tang and his wife, Li Zhen, met while they were both
working in China. Tang was a carpenter. Li Zhen did book-
                       TANG v. GONZALES                    6865
keeping for a company that repaired houses. Neither had
reached the age required by China’s population control poli-
cies to register for marriage. Nonetheless, they chose to live
together “as husband and wife.”

   Tang testified that in 1980, Li Zhen discovered that she was
pregnant. In April or May of 1980, Li Zhen’s company
required her to undergo a gynecological examination. During
that exam, the company discovered that Li Zhen was preg-
nant. Tang testified that because he and Li Zhen were under-
age and because they did not have documentation of an
official marriage, the employer’s policy required Li Zhen to
“abort the baby immediately.” Li Zhen knew of this company
policy at the time of her exam. The company told Li Zhen that
the day after the exam she must have an abortion.

   The next day Li Zhen did not go to work. Instead, she “pre-
pare[d] herself for the abortion.” Tang also did not go to
work. In the afternoon, company officials came to their home
and “took” Li Zhen to the Fun Tsang Company’s women’s
clinic. Tang “followed” his wife to the clinic and waited “out-
side the door.” Tang reported that Li Zhen “cried and
screamed but it didn’t help.” He testified, “They just abort the
baby without anesthesia and I can hear my wife screaming.”

   After the abortion, Li Zhen got pregnant again, but was
unable to carry the baby to term due to complications from
the abortion procedure. Later, Li Zhen and Tang had one child
who was born after their official marriage ceremony.

   In 1991, Tang’s company sent him to Guam to work on a
construction project. Tang remained in Guam after leading a
worker’s strike that protested poor working conditions and the
lack of wages. He later received a Notice to Appear for over-
staying his worker’s visa. At his hearing before the IJ in 2002,
Tang conceded removability, but requested asylum, withhold-
ing of removal under the Immigration and Nationality Act
6866                     TANG v. GONZALES
(INA), and relief under the Convention Against Torture
(CAT).

   The IJ found that Tang was credible. Tang’s application for
asylum and withholding of removal was denied, however,
because the IJ concluded that Tang had failed to establish that
Li Zhen’s abortion was “forced.” The IJ gave three reasons
for this conclusion. First, the IJ stated that the abortion was
“something that the wife and the respondent apparently were
agreeable to doing” since Li Zhen and Tang did not “ever
express[ ] any opposition or ma[k]e any efforts to avoid the
wife having to undergo the abortion procedure.” Second, the
IJ stated that the abortion was voluntary because Li Zhen did
not go into hiding to avoid the abortion. Third, the IJ stated,
and the government argued before this court, that Li Zhen’s
abortion was not forced within the meaning of
§ 1101(a)(42)(B) because the abortion was required by Li
Zhen’s employer rather than “pursuant to any official sum-
mons or any type of family planning officials.” The BIA
affirmed in a short opinion signed by one board member.

   In his petition for review, Tang alleges that the IJ erred in
denying his asylum application and in denying withholding of
removal under the INA. He does not raise his CAT claim
before this court. We have jurisdiction to review the denial of
Tang’s asylum application under 8 U.S.C. § 1252(a)(2)(B)(ii).
See Hosseini v. Gonzales, 464 F.3d 1018, 1021 (9th Cir.
2006). Tang’s eligibility for withholding of removal turns on
the statutory definition of forced abortion, which is a legal
question. We have jurisdiction to review questions of law
under § 1252(a)(2)(D). See Ramadan v. Gonzales, 479 F.3d
646, 650 & n.3 (9th Cir. 2007).

                   II.   Standard of Review

   When, as here, it is unclear whether the BIA conducted a
de novo review, we “look to the IJ’s oral decision as a guide
to what lay behind the BIA’s conclusion.” Avetova-Elisseva
                       TANG v. GONZALES                    6867
v. INS, 213 F.3d 1192, 1197 (9th Cir. 2000) (as amended)
(reviewing both opinions even though the BIA’s “phrasing
seems in part to suggest that it did conduct an independent
review of the record,” because “the lack of analysis that the
BIA opinion devoted to the issue at hand — its simple state-
ment of a conclusion — also suggests that the BIA gave sig-
nificant weight to the IJ’s findings”). The BIA’s
determination that an applicant has not established asylum eli-
gibility is reviewed for substantial evidence. Gu v. Gonzales,
454 F.3d 1014, 1018 (9th Cir. 2006). The BIA’s finding of
ineligibility will be reversed only if the evidence “compels”
the reversal. Id. at 1021 (emphasis omitted). The BIA’s deter-
mination of a purely legal question is reviewed de novo. See
Zheng v. Ashcroft, 332 F.3d 1186, 1193 (9th Cir. 2003).

                       III.   Discussion

        A.   Asylum Eligibility for Forced Abortion

   [1] Victims of coercive population planning policies,
including those subjected to forced abortion, are “statutorily
eligible for asylum” under 8 U.S.C. § 1101(a)(42)(B). Ding,
387 F.3d at 1136-37; see also Li v. Ashcroft, 356 F.3d 1153,
1160 (9th Cir. 2004) (en banc) (forced abortion); He v. Ash-
croft, 328 F.3d 593, 604 (9th Cir. 2003) (forced sterilization);
cf. Mohammed v. Gonzales, 400 F.3d 785, 799-800 (9th Cir.
2005) (holding that victim of female genital mutilation was
entitled to asylum). Section 1101(a)(42)(B) applies to people
who have been persecuted under such policies, including “a
person who has been forced to abort a pregnancy or to
undergo involuntary sterilization, or who has been persecuted
for failure or refusal to undergo such a procedure or for other
resistance to a coercive population control program[.]” The
BIA and this court have held that the spouses of victims of
coercive population policies qualify for protection under
§ 1101(a)(42)(B). In re C-Y-Z-, 21 I. & N. Dec. 915, 918
(BIA 1997); see also He, 328 F.3d at 603-04. We have held
that, at least for couples who do not meet the age require-
6868                   TANG v. GONZALES
ments to marry under population control policies, the failure
to have an official marriage ceremony does not preclude male
partners of women who have had forced abortions from
obtaining asylum under § 1101(a)(42)(B). Ma v. Ashcroft, 361
F.3d 553, 561 (9th Cir. 2004); see also id. at 559 (observing
that Congress intended to grant asylum to Chinese “ ‘couples’
persecuted on account of an ‘unauthorized’ pregnancy and to
keep families together” (quoting H.R. Rep. No. 104-469(I), at
174 (1996))).

   Tang’s asylum application was denied because the IJ deter-
mined that Li Zhen was not “a person who has been forced
to abort a pregnancy.” See 8 U.S.C. § 1101(a)(42)(B). The
IJ’s conclusion rested on the definition of the operative phrase
“has been forced.” The IJ read the term “forced” as requiring
three elements of proof. None is supported by the text of the
statute, its legislative history, or our precedent.

   First, the IJ stated that Li Zhen “apparently . . . willfully
went to the procedure” because there was “no indication that
[Tang and Li Zhen] ever expressed any opposition or made
any efforts to avoid the wife having to undergo the abortion
procedure.” The IJ erred in defining “force” as requiring that
the victim demonstrate resistance. Force, as used in the statute
and as interpreted in our precedent, is not so narrowly
defined.

   [2] In Ding, we granted the petition of an asylum applicant
who had an abortion under China’s population control poli-
cies. 387 F.3d at 1140. We held that, contrary to the require-
ment imposed by the IJ, an asylum applicant need not
demonstrate that she was physically restrained during an abor-
tion procedure to show that the procedure was forced. Id. at
1139. Noting that the word “force” is not defined by the stat-
ute, we relied on the term’s “ordinary meaning” to hold that,
under § 1101(a)(42)(B), “ ‘forced’ is a much broader concept,
which includes compelling, obliging, or constraining by men-
                       TANG v. GONZALES                    6869
tal, moral, or circumstantial means, in addition to physical
restraint.” Id. at 1138-39.

   [3] The events, as described by Tang, are more than enough
to establish that Li Zhen was “forced to abort [her] pregnan-
cy.” See 8 U.S.C. § 1101(a)(42)(B). Several events demon-
strate that Li Zhen was “compel[led], oblig[ed and]
constrain[ed] by mental, moral, or circumstantial means.”
Ding, 387 F.3d at 1139. Tang testified that he and Li Zhen
wanted to have a baby, and the IJ found his testimony credi-
ble. Whether Li Zhen could have or did “express[ ] any oppo-
sition” to the abortion does not affect the existence of the
force that was demonstrated. The gynecological exam that
detected her pregnancy was mandatory. It was performed by
her employer, upon whom she was economically dependent.
The policy of the company for which Li Zhen worked
required her to have an abortion because she was not of mar-
riage age and had not had an official marriage ceremony. The
day after the examination, representatives from Li Zhen’s
company came to her home and “took” her to a clinic. Finally,
the abortion was performed without anesthesia, a particularly
barbaric exertion of authority.

   [4] Second, the IJ stated that “neither [Tang] nor his wife
tried to avoid an abortion by going into hiding.” The IJ’s
imposition of a “hiding” requirement does not comport with
our understanding of “force” under § 1101(a)(42)(B). In Ding,
we explained that reading into the statute additional require-
ments to demonstrate that the procedure was forced “contra-
vene[s] the statute’s purpose.” 387 F.3d at 1139. “Forced” is
a “broad[ ] concept” under the statute because “the Chinese
government’s widespread use of ‘comprehensive and often
intrusive family planning policies[ ]’ includes ‘education, pro-
paganda, and economic incentives, as well as . . . more coer-
cive measures, including psychological pressure and
economic penalties’ imposed by local regulations.” Id. (quot-
ing U.S. Dep’t of State, China Country Report on Human
Rights Practices, 22, 21 (Feb. 25, 2000) (ellipsis in original).
6870                  TANG v. GONZALES
In Ding we held that the petitioner had been forced to have
an abortion although she, like Li Zhen, had not gone into hid-
ing before the abortion. Id. at 1137-38.

   [5] Third, the IJ stated that the abortion was not performed
“pursuant to any official summons” or by “family planning
officials,” but rather was performed by Li Zhen’s employer.
This distinction does not support a conclusion that the abor-
tion was not forced within the meaning of § 1101(a)(42)(B).
The record in this case establishes that the structure of the
Chinese population control program is a “top to bottom sys-
tem,” involving “coordinat[ion] of all departments and all
fields in excellent implementation of ‘planned-birth work.’ ”
Forced Abortion and Sterilization in China: The View From
the Inside: Before the Subcomm. on International Operations
and Human Rights of the H. Comm. on International Rela-
tions, 105 Cong. (1998) (statement of Harry Wu, Executive
Director, Laogai Research Foundation). Such coordination,
including the dismissal or demotion of violators by
“[p]ersonnel departments,” indicates that the structure of
China’s population control program involves actors other than
official summoners and family planning officials. Id. In this
case, the policy implemented by Li Zhen’s employer required
her to have an abortion because of her age and lack of official
marriage. This policy corresponds exactly with the official
Chinese population control policies and can only be seen as
an implementation of those policies.

   For the first time on petition for review, the government
argues to us that the IJ made an erroneous factual finding in
holding that Tang and Li Zhen were married within the mean-
ing of § 1101(a)(42)(B). The evidence does not compel a
result contrary to the finding of the IJ. See Gu, 454 F.3d at
1018-19. Indeed, the record supports his conclusion. For
example, Tang testified that Li Zhen discovered that she was
pregnant “after they began living together as husband and
wife.”
                        TANG v. GONZALES                      6871
   [6] Tang raised a separate claim for asylum eligibility
based on his labor activities in Guam. Because we find that
Tang is eligible for asylum under § 1101(a)(42)(B), we do not
reach this second claim.

     B.   Withholding of Removal Eligibility for Forced
                         Abortion

   [7] Tang also argues that his application for withholding of
removal should be granted because of the forced abortion per-
formed on Li Zhen. See Wang v. Ashcroft, 341 F.3d 1015,
1022 23 (9th Cir. 2003) (concluding that victim of forced
abortion was entitled to withholding of removal). In Qu v.
Gonzales, 399 F.3d 1195 (9th Cir. 2005), we held that victims
of forced sterilization were “entitled, without more, to with-
holding of removal.” Id. at 1203. After detailing the extensive
regulatory and statutory history of population control policies,
we held that forced sterilizations are a unique form of perse-
cution that cause continuous and permanent effects. Id. at
1202. Although the issue was not before us, we noted in a
footnote that a forced abortion is sufficiently like a forced
sterilization that it “likely result[s] in statutory entitlement to
asylum eligibility and withholding of removal.” Id. at 1202
n.8.

   [8] Both forced abortion and forced sterilization share “un-
usual characteristics” including the “pain, psychological
trauma, and shame” resulting from a forced procedure. Id.
Both forms of persecution have serious, ongoing effects. Id.
A woman who has had a forced abortion has experienced
unwanted governmental interference into one of the most fun-
damental and personal of decisions: whether she will have a
child. The effects of that intrusion last a lifetime. In addition,
the governmental infringement on a woman’s bodily integrity
during a forced abortion results in, as one Congressman
described it, “one of the most gruesome human rights viola-
tions in the history of the world.” 142 Cong. Rec. H2633
(daily ed. Mar. 21, 1996) (statement of Rep. Christopher
6872                  TANG v. GONZALES
Smith). We see no way to distinguish between the victims of
forced sterilization and the victims of forced abortion for
withholding of removal eligibility purposes. We conclude
that, like those who have undergone forced sterilization, vic-
tims of forced abortion are “entitled by virtue of that fact
alone” to withholding of removal. See Qu, 399 F.3d at 1203.

                         Conclusion

   [9] We grant Tang’s petition for review. First, we hold that
the abortion performed on Li Zhen was “compell[ed], oblig-
[ed], or constrain[ed] by mental, moral, or circumstantial
means,” see Ding, 387 F.3d at 1139, such that Tang has estab-
lished asylum eligibility. We remand for the Attorney General
to exercise discretion in deciding whether to grant asylum.
Second, we hold that Tang, as the partner of a woman who
had a forced abortion, is entitled to withholding of removal as
a matter of law.

  GRANTED in part; REMANDED in part.